Citation Nr: 0500591	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the February 16, 1993, rating decision was 
clearly and unmistakably erroneous in denying service 
connection for bilateral hearing loss.

2.  Whether the February 16, 1993, rating decision was 
clearly and unmistakably erroneous in denying service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Ft. 
Harrison, Montana, dated in January 2003, that denied the 
veteran's claim CUE in the February 1993 rating decision that 
denied, in pertinent part, the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The January 2003 denial was duly appealed and 
the case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the January 2003 rating decision and 
September 2003 Statement of the Case (SOC) addressed the 
issue of CUE in the February 1993 rating decision failing to 
address a claim of entitlement to service connection for 
bilateral leg injuries.  As noted in an October 2003 RO 
letter, because the February 1993 did not result in a final 
decision, there is no decision upon which a claim of CUE may 
made.  The RO addressed the merits of the veteran's claim of 
service connection for bilateral leg injuries in June 2003.  
The denial of service connection is not currently in 
appellate status.

The Board notes that service connection has since been 
established by an October 2003 rating decision for bilateral 
hearing loss and tinnitus, both rated 10 percent disabling 
effective November 2002.  The veteran has not disagreed with 
the disability evaluations or effective dates assigned in 
that decision, therefore, the Board's analysis is limited to 
the issue of clear and unmistakable error in the February 
1993 rating decision.


FINDINGS OF FACT

1.  A rating decision dated February 16, 1993, denied service 
connection for bilateral hearing loss and tinnitus.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on February 16, 1993, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The rating decision of February 16, 1993, that denied service 
connection for bilateral hearing loss and tinnitus, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

However, the claim now before the Board is a legal challenge 
to a prior RO decision and does not involve requiring or 
submitting any additional evidence because any clear and 
unmistakable error must be based on the record and law that 
existed at the time of that decision.  Russell v. Principi, 
3 Vet. App. 310 (1992).  The Court has held that the VCAA is 
not applicable to motions alleging CUE in prior VA decisions.  
See Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001) 
(regarding Board decisions); Parker v. Principi, 15 Vet. App. 
407 (2002) (regarding RO decisions).

Factual Background

The veteran asserts that the February 1993 rating decision 
that denied entitlement to service connection for bilateral 
hearing loss and tinnitus was clearly and unmistakably 
erroneous because no development was ever done regarding 
hearing loss and tinnitus.  He asserts that the RO should 
have ordered an examination considering his MOS as a 
helicopter crewman in Vietnam with noise exposure and 
numerous helicopter crashes.  He asserts that had the VA 
properly examined him in February 1993, his hearing loss and 
tinnitus would have been found and service-connected 
established.

The veteran has made no other specific assertions regarding 
errors in law or fact in the February 1993 rating decision.  
Review of the veteran's claims folder reveals that the 
veteran did not file an appeal to the February 1993 decision 
and it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.302, 20.1103 (1992).  

Law and Regulation

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

Analysis

The veteran argues in essence that the VA failed to 
adequately develop his claims of entitlement to service 
connection for bilateral hearing loss or tinnitus.  The Board 
finds that this argument fails to raise a claim of clear and 
unmistakable error.  

Review of the February 1993 rating decision reveals the RO 
denied the veteran's claims based upon a review of the 
service medical records on file that was negative for 
findings, treatment, or complaint regarding a hearing loss or 
tinnitus.  The Board's review of the private medical evidence 
and VA examination reports of record at the time of the 
February 1993 rating decision reveals no indication that the 
veteran had complaints or treatment of hearing loss or 
tinnitus.  

The failure of the RO to provide the veteran with a VA 
examination to determine whether he a current hearing loss or 
tinnitus and whether a nexus existed with his service 
activities amounts to an allegation of a mere failure of the 
duty to assist.  Such a failure cannot form the basis for a 
claim of CUE.   Baldwin, 13 Vet. App. at 7; Shockley v. West, 
11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  

In addition, mere disagreement as to how the facts were 
weighed or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.

The Board is unable to find any indication in the record that 
the correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied.  The facts known at the time - but for an alleged 
failure of the RO to provide a VA examination - were before 
the adjudicator.  

The veteran has taken issue with how the facts were 
developed, weighed, or evaluated, but he has neither pointed 
to an error made by VA nor has given persuasive reasons why, 
in light of an error, the result would have been manifestly 
different.  In the absence of these findings, the Board 
concludes that the RO did not commit the sort of undebatable 
error that would manifestly change the outcome.  In light of 
the evidence of record in February 1993, and based on this 
analysis, it is the determination of the Board that CUE is 
not shown in the February 1993 rating decision. 


ORDER

The appeal that there was clear and unmistakable error in a 
February 1993 rating decision is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


